Citation Nr: 0019625	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board remanded this issue previously in May 1997 for 
further development.  The case has returned for appellate 
review.


FINDING OF FACT

The veteran experiences bilateral hearing loss due to 
exposure to acoustic trauma during service in the Republic of 
Vietnam while serving as a connoneer.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that this claim is well grounded and that 
there is no further duty to assist the claimant in the 
development of the claim.  38 U.S.C.A. § 5107.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when: 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that service connection for bilateral hearing 
loss is warranted for the following reasons.  First, the 
Board finds that the veteran was exposed to acoustic trauma 
during active duty.  For example, the veteran's DD Form 214 
reveals that the veteran served in the Republic of Vietnam in 
various artillery units.  His service personnel records show 
that his principal duties included serving as a connoneer, an 
ammunition handler, and an assistant gunner.  His service 
medical records reveal that in April 1968 he complained of 
hearing loss with occasional pain and ringing in his ears.  
The examiner noted that the veteran had pain in his ears, 
although his hearing appeared normal.  Unfortunately, this 
April 1968 record has been torn and the remainder of the 
report is not of record.  According to the May 1968 
separation report, the veteran's hearing was not tested.  
Therefore, there are no audiologic test results.  Hence, 
based on the veteran's confirmed service as a cannoneer in 
the Republic of Vietnam and his complaint of hearing loss in 
April 1968, the Board finds it plausible that the veteran was 
exposed to acoustic trauma during service.

Moreover, in light of the veteran's service records, the 
Board accepts the veteran's statements in which he explained 
that he was exposed to acoustic trauma during service while 
serving as a connoneer.  The veteran as a lay person is 
competent to testify that after he was exposed to loud cannon 
fire and, that in his opinion, he felt that his hearing 
subsequently deteriorated as a direct result.  Therefore, the 
Board accepts the veteran's contention that he was exposed to 
acoustic trauma during service.  Likewise, the Board accepts 
his contention that he has experienced bilateral hearing 
problems since that time.

Second, the post-service medical evidence establishes that 
the veteran currently experiences severe hearing loss.  For 
example, a January 1995 audiological evaluation report 
provides the following results:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
25
75
90
85
69
LEFT
30
75
80
75
65

The foregoing results clearly meet the criteria for bilateral 
hearing pursuant to the Rating Schedule.  38 C.F.R. § 3.385.  
Therefore, the medical evidence of record establishes that 
the veteran currently has bilateral hearing loss. 

Third, the medical evidence of record credibly links his 
current bilateral hearing loss to exposure to acoustic trauma 
in service.  In this regard, it is significant to note that 
the January 1995 VA audiologic examiner commented in the 
report that the veteran had moderate to severe sensorineural 
hearing loss, and recommended that the veteran file for 
service connection and to have a hearing aid evaluation when 
he becomes eligible.  In other words, given that the examiner 
recommended that he veteran apply for VA disability benefits 
in order to be eligible for hearing aids implies that the 
examiner found that acoustic trauma caused the current 
bilateral hearing loss.  Therefore, the Board finds that the 
examiner has made an implied nexus opinion linking the 
veteran's post-service bilateral hearing loss to the exposure 
to acoustic trauma as a cannoneer in service. 

In addition, this implied nexus opinion is buttressed by an 
August 1995 progress note from the Michigan Department of 
Correction's Audiogram Clinic, which the veteran submitted 
pursuant to the Board's May 1997 remand.  Based on a review 
of the foregoing January 1995 VA audiologic evaluation, the 
Michigan Department of Correction's examiner noted a history 
of noise exposure in the military from artillery fire and 
diagnosed severe, bilateral sensorineural hearing loss.  
Thus, the Board finds that, taken together, these nexus 
opinions are credible because they link the veteran's current 
bilateral hearing disorder to acoustic trauma during service.  
While the examiners did not review the veteran's claims file, 
nevertheless, they both referred to a history in service that 
is consistent with the veteran's service records.  Moreover, 
the Board notes that there is no contradictory medical 
evidence of record.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (1999).  Accordingly, in light of the foregoing, and 
granting the veteran the benefit of any doubt, the Board 
concludes that the evidence supports the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

